DETAILED ACTION

The following is a non-final office action is response to communications received on 01/14/2021.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C (Figures 4A-4B) in the reply filed on 01/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13, lines 1-2 state “wherein when secured around a femoral head, allows for movement…”  This is indefinite as it is unclear what component “allows for movement”.  For examination purposes, the examiner assumes the applicant intended to state “wherein when secured around a femoral head, the capsule allows for movement…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 4-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasielewski (US 7,615,083).  Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image1.png
    552
    743
    media_image1.png
    Greyscale

Regarding Claim 1, Wasielewski teaches a hip prosthetic stabilization capsule (mesh 30) for use in conjunction with a femoral head (22), neck and stem prosthesis (14) and with an acetabular prosthetic component (10), the capsule comprising: a roof (shown) having an aperture (shown), the aperture at its narrowest axis having a diameter smaller than the diameter of the femoral head (Col 4: lines 54-58) and greater than that of the femoral neck (Fig 5); and a cylindrical, compressible bumper region (30) comprising a plurality of windows (shown as the space between mesh), the bumper region attached at its one end to the acetabular component (10) and at its other end to the roof.  
The examiner notes that none of the femoral head, neck and stem prosthesis, and the acetabular prosthetic component recited in the preamble are positively claimed and thus are largely functional.
Regarding Claim 4, Wasielewski teaches wherein the capsule comprises a biodegradable material, which, upon introduction into the human body, degrades within 12 months (Col 5: lines 23-26).  
Regarding Claim 5, Wasielewski teaches wherein the biodegradable material is selected from the group consisting of: collagen; lactide/ glycolide copolymer; polyester comprising glycolide, caprolactone, trimethylene carbonate and lactide; glycolide and epsilon-caprolactone copolymer; glycolide homopolymer; glycolide, polyester comprising dioxanone and trimethylene carbonate; glycolide and trimethylene carbonate copolymer; poly glycolic acid; and polyester of p-dioxanone; poly (4-hydroxybutyric acid) (Col 5: lines 27-64 and Col 6: lines 17-38).
Regarding Claim 6, Wasielewski teaches wherein the bumper region comprises accordion-like folding legs, each leg comprising between 1 and 4 folds.  The examiner notes that as the hip moves through its ROM, the bumper (mesh 30) will inevitably have areas under tensioned and un-tensioned areas.  These un-tensioned areas can be reasonably interpreted as having at least one fold in the slacked material.  
Regarding Claim 7, Wasielewski teaches wherein the surface area of the windows is greater than the surface area of the legs (Fig 7).  
Regarding Claim 8, Wasielewski teaches wherein the windows are different sizes in the bumper region (shown is the windows decrease in size towards the femoral stem).  
Regarding Claim 9, Wasielewski teaches wherein the device further comprises a mating region configured to mate with a circumferential area of an acetabular liner (Col 6: lines 38-42).  
Regarding Claim 10, Wasielewski teaches wherein the roof aperture is stadium-shaped (as it is attached to the non-circular section of the stem 14).  
Regarding Claim 11, Wasielewski teaches wherein the device further comprises a reinforcement strand (Col 6: lines 35-52).  
Regarding Claim 12, Wasielewski teaches wherein the reinforcement strand is connected to the capsule at one, or more than one of, a roof aperture, a window, or a roof perimeter (Col 6: lines 35-52).  
Regarding Claim 13, as best understood (see 112 rejection), Wasielewski teaches wherein when secured around a femoral head, the capsule allows for movement of the femoral head within an acetabular liner within a medial range of motion, without contacting between the capsule roof and the femoral neck (shown).  
The limitations of Claim 14 are taught by a different interpretation of Claim 1.  

    PNG
    media_image2.png
    273
    705
    media_image2.png
    Greyscale

Regarding Claim 1, Wasielewski teaches a hip prosthetic stabilization capsule (ring 24) for use in conjunction with a femoral head (22), neck and stem prosthesis (14) and with an acetabular prosthetic component (10), the capsule comprising: a roof (shown) having an aperture (shown), the aperture at its narrowest axis having a diameter smaller than the diameter of the femoral head (Col 4: lines 54-58) and greater 
The examiner notes that none of the femoral head, neck and stem prosthesis, and the acetabular prosthetic component recited in the preamble are positively claimed and thus are largely functional.  Further, the examiner notes that all of the materials for ring 24 listed in Col 5: lines 27-33, would be reasonably interpreted to one of ordinary skill as being compressible.  
Regarding Claim 14, Wasielewski teaches wherein upon movement of the femoral head in the acetabular liner to a lateral extreme range of motion, contact is made between the capsule roof and the femoral neck (Col 5: lines 1-14).  
Regarding Claim 15, Wasielewski teaches wherein when a force sufficient to lift or dislocate the femur from the liners was applied to the femoral head (a situational limitation), the capsule would provide pressure on the femoral head to return it to the acetabular liner (Col 2: lines 20-26).  
Regarding Claim 16, Wasielewski teaches wherein the device further comprises an acetabular liner (Col 6: lines 38-42).  
Regarding Claim 17, Wasielewski teaches wherein the capsule and acetabular liner are joined at mating region.
Claim(s) 1, 2 & 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubbard (US 2017/0281351).  Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image3.png
    609
    881
    media_image3.png
    Greyscale

Regarding Claim 1, Hubbard teaches a hip prosthetic stabilization capsule (4) for use in conjunction with a femoral head (5), neck and stem prosthesis (1) and with an acetabular prosthetic component (6/7), the capsule (4) comprising: a roof (shown) having an aperture (shown), the aperture at its narrowest axis having a diameter smaller than the diameter of the femoral head and greater than that of the femoral neck (Figs 2B & 3A); and a cylindrical, compressible bumper region (shown) comprising a plurality of windows (shown), the bumper region attached at its one end to the acetabular component and at its other end to the roof (shown). 
Regarding Claim 2, Hubbard teaches wherein the capsule is formed from an elastic polymer [0030].  
Regarding Claim 16, Hubbard teaches wherein the device further comprises an acetabular liner (6).  
Regarding Claim 17, Hubbard teaches wherein the capsule and acetabular liner are joined at mating region (Fig 2A).
Regarding Claim 18, Hubbard teaches wherein the capsule and acetabular liner are joined using an adhesive [0029]. 
Regarding Claim 19, Hubbard teaches wherein the adhesive is a biodegradable adhesive (silicone taught in [0029] is a known biodegradable adhesive).  
Regarding Claim 20, Hubbard teaches wherein the adhesive is selected from the group consisting of: a polyurethane adhesive, cyanoacrylate adhesive, an ultraviolet-activated adhesive, an acrylic adhesive, a silicone adhesive [0029] and an epoxy adhesive.
Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hvolris et al. (US 2007/0276364). Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image4.png
    433
    657
    media_image4.png
    Greyscale

Regarding Claim 1, Hvolris teaches a hip prosthetic stabilization capsule (21) for use in conjunction with a femoral head (7), neck (6) and stem (4) prosthesis and with an acetabular prosthetic component (2), the capsule comprising: a roof (25) having an 
Regarding Claim 2, Hvolris teaches wherein the capsule is formed from an elastic polymer [0024]-[0025].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hvolris et al. (US 2007/0276364) in view of Humphreys et al. (US 8,118,873).
Regarding Claim 3, as set forth supra, Hvolris discloses the invention substantially as claimed.  However, Hvolris does not specifically disclose wherein the capsule polymer is selected from the group consisting of: Thermoplastic Polycarbonate Polyurethane, Segmented Polyurethane, Thermoplastic Slicone-Polycarbonate-urethane, Thermoplastic polyether-urethane and Thermoplastic Silicone-Polyether-Urethane.
Humphreys teaches the use of multiple elastic materials in same field of endeavor.  Humphreys teaches the equivalence in applications requiring elasticity of material such as synthetic rubbers, thermoplastic elastomers, urethanes, and segmented polyurethanes (Col 11: lines 23-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the synthetic rubber collar region (21), or bumper, as taught by Hvolris, from the segmented polyurethane or thermoplastic urethanes as taught by Humphreys as an alternative means of providing elasticity to the bumper component.  As Humphreys teaches that the use of these elastic materials are known in the art for their biocompatibility and elasticity, substituting one material for another art-equivalent material would have obvious benefit to one of ordinary skill.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774